Citation Nr: 1205539	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-29 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation (rating) for instability of the right knee, in excess of 30 percent.  

2.  Entitlement to an increased evaluation (rating) for right knee arthritis with limitation of extension, in excess of 40 percent from January 16, 2009, and in excess of 30 percent from March 8, 2010.  

3.  Entitlement to an increased evaluation (rating) for right knee arthritis with limitation of flexion, in excess of 20 percent.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant in this case, had active service from April 1982 to April 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran now has three distinct disabilities of the right knee for which service connection has been established: arthritis with limitation of flexion (DC 5260), arthritis with limitation of extension (DC 5261), and instability (DC 5257). 

This case involves a long and potentially confusing procedural history.  For this reason, additional procedural explanation is required to understand the right knee disability rating issues currently on appeal.  In addition, upon implementation of this decision, additional actions will be required by the RO to adjust the code sheet use of diagnostic codes, the use of names of the right knee disabilities to clarify the disabilities the Veteran currently has, and to associate the correct ratings with each disability.  As will be explained below, to avoid and inadvertent severance of service connection for instability, the RO will need return the separate instability rating (DC 5257) to the code sheet to reflect that service connection for instability has continually been in effect from April 18, 2001(granted in the February 2002 rating decision), and that the ratings for instability are 20 percent from April 18, 2001 (20 percent of the 30 percent rating assigned in the February 2002 rating decision was for moderate instability) and 30 percent from January 16, 2009 (granted in the March 2009 rating decision).  Such actions are to be taken regardless of the effect of the amputation rule at 38 C.F.R. § 4.68 (2011), which provides that the combined rating foe disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5164 (providing a 60 percent rating for amputation of the thigh not improvable by prosthesis controlled by natural knee action). 

Historically, the RO granted service connection for the Veteran's right knee disabilities (described as torn ACL and lateral ligaments with chondromalacia and PFS of the right knee) in a February 2002 rating decision, and assigned a 30 percent initial disability rating (made effective the date of claim in April 2001).  In the February 2002 rating decision, a careful reading of the reasons and bases section, the findings, the rating criteria used, and the use of diagnostic codes reflects that the RO found that the Veteran had separate disabilities - both moderate instability in the right knee (shown by ligament tears, giving out, and finding of mild instability on examination) and early arthritic problems (X-ray findings, chondromalacia, painful motion) in the right knee.  

Even though the February 2002 rating decision entered both disabilities as a single disability on the code sheet (DC 5024-5257), arthritis and instability are separate disabilities under the schedular rating criteria (arthritis ratable under DC 5003 or motion codes DC 5260 or 5261, and instability ratable under DC 5257).  See VAOPGCPREC 23-97 and 9-98.  The February 2002 rating decision used diagnostic codes that  reflect recognition of a disability to be rated as arthritis (DC 5024) and a disability of instability (DC5257), although it improperly hyphenated the distinct disabilities and assigned only one disability rating of 30 percent.  Further evidence that the February 2002 rating decision in fact assigned a separate 10 percent rating for the disability of arthritis of the right knee under the criteria of DC 5003 is the reference in the reasons and bases section of the decision to consideration of functional loss due to pain associated with any limitation of motion, and citations to 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  As the clinical measures of ranges of motion of the right knee were shown to be normal (0 to 140 degrees) at the time of the February 2002 rating decision, it is with the application of such criteria indicated under 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 204-07 that the RO was able to recognize such additional limitation of motion (to at least a noncompensable degree), which only under the criteria of DC 5003, and not under other motion rating codes such as DC 5260 or 5261, resulted in an initial 10 percent disability rating for the painful arthritis.  (The February 2002 rating decision statement that a portion of the rating criteria in DC 5257 provides for compensation based upon limitation of motion is legally incorrect.  See VAOPGCPREC 23-97 and 9-98)

Consistent with the findings and analysis, the February 2002 rating decision code sheet should have reflected two separate disabilities - the distinct disabilities of arthritis (DC 5024-5003) and instability (DC 5257) for which service connection was actually granted and that were initially rated in the reasons and bases portion of the rating decision.  The net effect of the February 2002 rating decision was to grant service connection for the distinct disabilities of arthritis (DC 5024-5003) and instability (DC 5257), and to initially evaluate the instability as moderate, therefore, 20 percent disabling under DC 5257, and to initially evaluate the arthritis with painful motion as 10 percent disabling under the criteria of DC 5003 (arthritis with noncompensable limitation of motion warrants a 10 percent rating for a major joint).  As the RO assigned a 30 percent rating in the February 2002 rating decision, and the combined rating of 20 percent for instability with 10 percent for arthritis for which it actually granted service connection and should have rated separately is also 30 percent, the disability rating is not affected, and the Veteran has not been prejudiced.  Recognition of the separate disabilities is important, however, because future ratings depend on what disabilities were in fact service connected and rated, and also to avoid any inadvertent severance of service connection for either disability by future change of diagnostic codes that fails to recognize both right knee disabilities.  

The Veteran submitted the current claim for increased rating of right knee disabilities on January 16, 2009.  Following development, the RO issued a rating decision in March 2009.  This March 2009 rating decision purported to continue a 30 percent rating for instability of the right knee, dropping off the use of DC 5024 and working under the erroneous assumption that the only disability for which service connection had been granted was instability (as reflected by DC 5257), when in fact service connection had already been granted for arthritis, which was part of the 30 percent rating.  Because the March 2009 rating decision made findings that the instability was "severe" to meet the criteria for a 30 percent disability rating under DC 5257, the March 2009 rating decision on appeal in effect granted an increased rating for right knee instability from 20 percent to 30 percent (under DC 5257) from the date of claim for increase that was received on January 16, 2009.  

Likewise, working under the erroneous assumption that service connection had not been established for arthritis of the right knee, the March 2009 rating decision purported to grant service connection for arthritis (degenerative osteoarthritis) of the right knee, and to assign an initial disability rating of 10 percent under DC 5003.  As explained above, the February 2002 rating decision had already granted service connection for arthritis of the right knee, and had already assigned an initial rating of 10 percent using the rating criteria of DC 5003.  For this reason, the net effect of the aspect of the March 2009 rating decision that purported to grant service connection for arthritis of the right knee and assign an initial rating unde DC 5003 (which was already granted and rating 10 percent disabling under DC 5003) was to deny an increased rating in excess of 10 percent for the previously service-connected right knee arthritis.  

As of the March 2009 rating decision, the Veteran had a combined rating of 40 percent, with which he disagreed.  His notice of disagreement is interpreted as disagreement with the ratings assigned for both knee disabilities (arthritis and instability). 

After additional development, in May 2010 the RO issued another rating decision during the current appeal that discontinued use of DC 5003 to rate the arthritis, and granted separate ratings for arthritis manifesting right knee limitation of extension (DC 5261) and right knee limitation of flexion (DC 5260).  See VAOPGCPREC 
9-2004.  Specifically, in the May 2010 rating decision, the RO staged the evaluation for limitation of extension as 40 percent disabling from the date of claim for increase (January 2009) to March 8, 2010, and as 30 percent disabling from March 8, 2010.  The RO also separately evaluated the limitation of flexion of the right knee as 20 percent disabling, from the date of claim (January 2009) and extending through the entire rating period on appeal.  

The May 2010 rating decision, by not explicitly adjudicating the issue of increased rating in excess of 30 percent (the maximum schedular rating under DC 5257) for the service-connected instability of the right knee, is a continued and implicit denial of such an increased rating.  Instead, the May 2010 rating decision removed the service-connected instability of the right knee (DC 5257) from the code sheet.  This error needs to be corrected to avoid an inadvertent severance of service connection for instability.  As explained above, service connection has been granted by the RO's previous adjudication and ratings have been provided for the service-connected disability of instability of the right knee.  The use of DC 5257 was not just the diagnostic code selected to rate right knee arthritis; service connection for the separate disability rating of instability was granted by the RO and rated by the RO.  The RO will need to reinstate the separate instability rating (DC 5257) to the code sheet to reflect that service connection for instability of the right knee has continually been in effect from April 18, 2001(granted in the February 2002 rating decision), and that the ratings for right knee instability are 20 percent from April 18, 2001 (20 percent of the 30 percent rating assigned in the February 2002 rating decision was for moderate instability) and 30 percent from January 16, 2009 (granted in the March 2009 rating decision).  

The Veteran's disabilities will be referred to throughout the decision as they are now given on the title page, namely, arthritis with limitation of extension (DC 5261), arthritis with limitation of flexion (DC 5260), and instability (DC 5257).  

In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  

In February 2010 the Veteran appeared at a personal hearing held at the RO before the Decision Review Officer.  A transcript has been incorporated into the record.  


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's right knee has manifested instability that was severe.  

2.  For the rating period on appeal prior to March 8, 2010, the Veteran's right knee arthritis disability was manifested by limitation of extension limited to 22 degrees to at most 30 degrees, with credible reports of near constant pain that was somewhat controlled by medication; for this period, limitation of extension did not more nearly approximate 45 degrees or less.   

3.  For the rating period on appeal from March 8, 2010, the Veteran's right knee arthritis disability was manifested with limitation of extension from 18 degrees to 23 degrees, with credible reports of near constant pain and only sporadic treatment; for this period, limitation of extension did not more nearly approximate 30 degrees or less. 
 
4.  For the entire rating period on appeal, the Veteran's right knee arthritis with limitation of flexion was manifested by limitation of motion measured from 90 degrees of flexion to (at worst) 35 degrees of flexion after three repetitions, also with credible reports of pain; for the entire rating period, limitation of flexion did not more nearly approximate 15 degrees or less.   

5.  At no time during the entire rating period on appeal did the Veteran's service-connected right knee arthritis manifest with ankylosis of the knee; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for right knee instability have not been met for the entire rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.68, 4.71a, Diagnostic Code 5257 (2011). 

2.  The criteria for a disability evaluation for right knee arthritis limitation of extension, in excess of 40 percent from January 16, 2009, and in excess of 30 percent from March 8, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.655(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5261 (2011). 

3.  The criteria for a disability evaluation in excess of 20 percent for right knee arthritis with loss of flexion of the right knee have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.655(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5260 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009). 

In this case, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The February 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record. 

Regarding the duty to assist, the Veteran's pertinent VA treatment records have been secured.  The Veteran did not report any private treatment.  The RO arranged for VA examinations in March 2009 and March 2010.  These examinations, taken together, are found to be adequate for rating purposes.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations and measures required to rate the knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, VA's duty to assist is met. 

Knee Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011). 

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Important for this case is the "amputation rule," set forth at 38 C.F.R. § 4.68, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164 (2011).  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, Diagnostic Codes 5163-5164, a combined 60 percent disability rating would be the maximum assignable disability rating for all the Veteran's right knee disabilities, namely, instability, arthritis with limitation of extension, and arthritis with limitation of flexion.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98. 

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  38 C.F.R. § 4.71a. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45. 

Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca at 206.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca.  Moreover, the Court has recently held that the application of 38 C.F.R. 
§ 4.59 is not limited to disabilities involving arthritis.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Disability of the knee may be rated on the basis of limitation of motion.  Under Diagnostic Code 5260 (flexion), a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  Under Diagnostic Code 5261 (extension), a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  The normal range of knee motion for VA purposes is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).  Separate ratings are also permissible for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004. 

Increased Rating for Right Knee Disabilities

In January 2009 the Veteran submitted the current claim for increased rating for right knee disabilities.  He reported no VA or private treatment for his right knee since the 2002 rating decision, despite statements reporting severe pain and the negative impact his right knee's disabilities were having on his daily life.  As discussed in the Introduction, the effect of the March 2009 rating decision now on appeal was a grant of increased disability evaluation (from 20 percent) to 30 percent  for severe instability of the right knee, and denial of an increased disability evaluation in excess of 10 percent for the already service-connected arthritis of the right knee (under DC 5003).  As of the March 2009 rating decision, the Veteran's combined disability rating for the right knee disabilities was 40 percent.  See 
38 C.F.R. § 4.25, Table I, Combined Ratings Table (2011).

The Veteran disagreed with the ratings and was afforded another VA examination.  In a rating decision during the appeal that was mailed in May 2010, the RO staged the evaluation for limitation of extension as 40 percent disabling from the date of claim for increase (January 2009) to March 8, 2010, and as 30 percent disabling from March 8, 2010.  The RO also separately evaluated the limitation of flexion of the right knee as 20 percent disabling, from the date of claim (January 2009) and extending through the entire rating period on appeal.  Though no longer listed on the rating (code) sheet in the May 2010 rating decision, the Veteran's longstanding rating for service-connected disability of instability of the right knee remained 30 percent from January 16, 2009 (date of receipt of claim for increase).  

As Diagnostic Code 5261 has been used to rate the Veteran's right knee limitation of extension disability, and as DC 5260 is used to rate the right knee's limitation of flexion, by its own provisions Diagnostic Code 5003 is no longer applicable as it only provides for a 10 percent rating for the knee joint, and is only for use where the evidence does not show compensable limitation of motion under a specific motion code.  38 C.F.R. § 4.71a.   

Rating Instability

The Board finds that the current 30 percent rating for laxity assigned under Diagnostic Code 5257 to be appropriate.  The 30 percent rating, which is the maximum schedular rating for subluxation or lateral instability under DC 5257, is based on a finding of severe subluxation or lateral instability of the right knee throughout the entire rating period on appeal (from January 16, 2009).  VA does not define "severe" but requires the Board to evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  The Veteran is referred to as wearing his right knee brace throughout the record, in particular during the 2009 VA examination.  

As 30 percent, provided for severe instability, is the maximum schedular rating available, and there is no provision for a higher rating under DC 5257.  A staged rating is not applicable in this case as the competent evidence of record shows that the Veteran's symptoms have been severe during the entire course of this appeal, which is fully compensated by the maximum schedular 30 percent disability rating under DC 5257.    

Rating Limitation of Extension and Limitation of Flexion

VA treatment reports begin the record in January 2009.  The Veteran reported pain being 8/10.  An initial evaluation in the VA primary care clinic in January 2009 concluded that the Veteran "seemed" to have full extension with the knee brace and "some" limitation of flexion.  The Veteran returned for a cortisone injection in February 2009 and the clinician noted anterior pain with full extension with resistance, though flexion limited to 90 degrees.  Extension was full with extensor lag and 5/5 strength.  The osteoarthritis was assessed as advanced following an x-ray study.  The Veteran reported the pain was so intense it interfered with his sleep.  The Veteran was also provided with a cane in February 2009.  

In March 2009 the Veteran was afforded a VA joints examination.  The Veteran reported being unemployed by four months, though his previous work in a warehouse handling small packages had ended because of the dwindling economy and lack of work in the warehouse.  Treatment reports had found his knee unstable and he was given both an off-loading hinged knee brace and a cane.  An x-ray study found striking tri-compartment arthritic changes with joint space narrowing and subluxation of the patella.  He had discussed with a surgeon the possibility of a total knee replacement.  Despite the prescribed hydrocodone, the Veteran reported continuous pain, especially when he was up and about.  He limited his walking and reported not being able to negotiate stairs, inclines, or uneven surfaces.  He also reported flare-ups of pain two to three times a week that lasted a day.  The Veteran believed he was limited to work that allowed him to sit.  

The March 2009 VA examiner noted the Veteran was wearing the knee brace.  His limitation of motion was striking.  The Veteran was able to extend to only 22 degrees and to flex to only 42 degrees.  After three repetitive motions, his right knee extension deteriorated to 30 degrees and the flexion deteriorated to 30 degrees.  The motion was complicated by obvious pain, fatigue, lack of endurance and abnormal movement.  The drawer sign was positive.  The VA examiner noted effusion of the knee apparent in two areas and a small Baker's cyst was palpable.  The Veteran was unable to move his knee enough to elicit crepitus.  The VA examiner assessed progressive degenerative osteoarthritis and marked limitation of motion.  The VA examiner found that these findings severely impaired the Veteran and essentially prohibited prolonged standing and walking.  The VA examiner also opined that a total knee replacement was very likely and pain relief was also inadequate on the then current regiment.  

The Veteran began VA physical therapy in April 2009 and by May 2009 the VA clinician noted the Veteran was able to move his knee better.  Passive range of motion for the right knee was measured as flexion to 93 degrees and extension to 17.  The Veteran reported pain, even at rest, in the right knee.  There are no further physical therapy evaluations in the claims file after May 2009.

In February 2010 the Veteran testified in a hearing before the Decision Review Officer at length regarding the pain in his right knee and the impact on his daily life, in particular the difficulty he had keeping up with his children and home.  His representative noted he was then working, though part-time.  

On March 8, 2010 the Veteran was afforded another VA joints examination.  The Veteran reported his knee would give way, but not lock.  He could walk at most half a block and he could stand for half an hour if he shifted his weight onto his left side.  While he could drive and do other activities of daily living, he reported that he could not kneel, squat, climb stairs, or run.  The Veteran reported he was now working, described as on call and as guiding an electric jack.  

Upon VA examination in March 2010, the Veteran's gait was slow, antalgic, limping on the right while using both the cane and the right knee brace.  He was able to move about the examination room on his own.  On the examination table the VA examiner observed pain and limitation of motion.  The right knee extended to only 18 degrees, flexed to only 44 degrees.  He reported pain at the extreme ranges of motion.  After three repetitions of motion, extension was to 23 degrees and flexion to 35 degrees.  There was positive tenderness, positive McMurray, and a negative Lachman test.  While the Veteran was seated, the VA examiner noted ten degrees more flexion in the right knee.  The VA examiner found the major functional impact was pain and observed genu varum of the right knee, though no heat, redness or swelling.  The VA examiner then assessed tricompartmental degenerative joint disease with moderate narrowing.  In an addendum opinion, this VA examiner noted the February 2009 range of motion measurements of full extension and flexion to 90 degrees and opined that the Veteran has since lost range of motion.      

In an April 2010 VA examination afforded the Veteran for a different pending claim, the Veteran reported he was working full-time and had been so for the previous 11 months.  (He worked with an electric jack that off loaded trailers.)  

After a review of all the evidence, the Board finds that, for the rating period on appeal prior to March 8, 2010, the Veteran's right knee arthritis disability was manifested by limitation of extension limited to 22 degrees to at most 30 degrees, with credible reports of near constant pain that was somewhat controlled by medication, which more nearly approximates the criteria for a 40 percent disability rating under DC 5261.  A higher rating than 40 percent is not warranted for the same period as the evidence does not show limitation of extension that more nearly approximate 45 degrees or less.  Therefore, the Board denies an increased disability evaluation for limitation of extension of the right knee prior to March 8, 2010, finding that the 40 percent then assigned to be appropriate.  The combined ratings would be subject to the amputation rule.  38 C. F. R. §4.68.  

As well, the Board finds that the 30 percent disability evaluation for limitation of extension from March 8, 2010 is also appropriate and that no higher evaluation is warranted.  For the rating period on appeal from March 8, 2010, the Veteran's right knee arthritis disability was manifested with limitation of extension from 18 degrees to 23 degrees, with credible reports of near constant pain and only sporadic treatment, which warrants a 30 percent disability rating under DC 5261.  For this period, limitation of extension did not more nearly approximate 30 degrees or less as required for a higher rating.

Though the earliest measurement of the Veteran's right knee extension in February 2009 noted he seemed to have full right knee extension, during the March 2009 VA joints the extension was measured to 22 degrees, and after three repetitions, to 30 degrees.  The Veteran has credibly described pain continuously in his knee and pain was objectively noted during the VA examination.  As well, he has reported he is unable to climb stairs (in both VA examinations).  

However, the Board observes that the Veteran sought no treatment after 2009 physical therapy.  In the May 2009 physical therapy evaluation the extension was measured to 17 degrees and in the March 2010 VA joints examination, it was measured to 18 degrees, with the limitation of extension noted to 23 degrees after three repetitions.  The Board finds that these measurements, in addition to the credible reports of pain and limitations in daily activities, sufficiently manifest the 40 percent disability evaluation, assigned from the date of claim (January 2009) to March 8, 2010, and then the 30 percent disability evaluation thereafter.  The Board acknowledges that, during the March 8, 2010 VA examination, the extension was measured to 18 degrees initially; however, after three repetitions, the extension was worse and sufficiently manifested the 30 percent disability rating.  Therefore, the Board denies a disability evaluation in excess of 40 percent from date of claim (January 2009) to March 8, 2010, and denies a disability evaluation in excess of 30 percent from March 8, 2010, thereafter.  As there is no evidence of extension limited to 45 degrees at any point in time, the higher 50 percent disability evaluation was not warranted at any time in the entire rating period.  

As well, throughout the rating period on appeal, the Veteran's range of motion, specifically the limitation of flexion of the right knee, had been appropriately evaluated as 20 percent disabling.  After a review of all the evidence, the Board finds that, for the entire rating period on appeal, the Veteran's right knee arthritis with limitation of flexion was manifested by limitation of motion measured from 90 degrees of flexion to (at worst) 35 degrees of flexion after three repetitions, also with credible reports of pain, which warrants a 20 percent disability rating under DC 5260.  The Board further finds that, for the entire rating period, limitation of flexion did not more nearly approximate 15 degrees or less as required for a higher rating under DC 5260.   

The earliest range of motion measurement for the period on appeal pertaining to flexion was noted February 2009, when the VA clinician found the Veteran's right knee capable of flexion to 90 degrees.  During the March 2009 VA joint examination was the flexion measured to 42 degrees, and then after three repetitions, to 30 degrees.  Again, the Veteran credibly reported pain on motion and a general inability to climb stairs, which is certainly a functional impairment.  Months later, in May 2009, following physical therapy, the Veteran's right knee flexion was again found to be approximately 93 degrees, only to return to approximately 44 degrees in the March 2010 VA joints examination.  Once again, upon three repetitions, during the March 2010 VA examination, flexion was measured to 35 degrees.  Considering the pain that was reported at the extreme ends of the range of motion testing and the Veteran's credible complaints of pain and reports of pain even while at rest, the Board finds the current 20 percent disability evaluation, and no higher, appropriately encompassed the symptoms objectively found and those reported by the Veteran throughout the entire period on appeal.  

While the Veteran did report pain and impact on his daily activities, the Board observes he only sought treatment upon filing his current claim, and the physical therapy stopped, despite the VA therapist having noted improvement in the right knee, in the record in May 2009, which would roughly correspond to when the Veteran reported being re-employed.  As well, there were no additional treatment records in the intervening period between the two afforded VA joint examinations.  The Board finds that the sporadic treatment, coupled with his employment and the other complaints and clinical findings regarding the right knee, is difficult to reconcile with the Veteran's reports, and testimony, of the impact of the right knee disabilities on his daily activities; therefore, the Board finds that the 20 percent rating assigned for limitation of motion (flexion) to be sufficient, and a higher evaluation is denied.  

The Board has considered other potentially applicable rating criteria to determine whether higher disability ratings are warranted under any other criteria; however, the Board finds no other rating criteria that would result in a more favorable rating for the Veteran's service-connected right knee disabilities.  There is no evidence of ankylosis or semilunar cartilage removal throughout the entire period of time under appeal.  Thus, Diagnostic Codes 5256 and 5259 are not applicable.  In addition, there is no evidence that the Veteran has impairment of the tibia and fibula through nonunion or malunion and there is no evidence of genu recurvatum, and the sole reference to genu varum stands without confirmation in the record.  Thus, Diagnostic Codes 5262 and 5263 are also not applicable in this case.

Amputation Rule

The RO's assignment of a 40 percent separate disability rating for arthritis with limitation of extension, effective to January 16, 2009 (the date of claim), combined with the still in-effect 30 percent disability evaluation for severe instability of the right knee (which the RO will restore to the rating code sheet so as to avoid an inadvertent severance of service connection), and combined with the 20 percent disability rating for arthritis with limitation of flexion, means that, as of January 16, 2009 through to March 8, 2010, the combined disability rating for his service-connected disabilities of the right knee increased to 70 percent.  The maximum rating allowed under 38 C.F.R. § 4.68, DC 5163 and DC 6164, the amputation rule, is 60 percent for disabilities of the right knee.  See also 38 C.F.R. § 4.25, Table I, Combined Ratings Table.  For the rating period from March 8, 2010, when all three rated right knee disabilities are combined under 38 C.F.R. § 4.25, the Veteran's combined disability rating would be 60 percent, which is the maximum combined schedular disability rating the Veteran may have for the three right knee disabilities without violating the amputation rule, which allows for no more than a 60 percent rating for the Veteran's entire right knee disability.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5164.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's service-connected right knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected right knee disabilities throughout the rating period on appeal is contemplated by the rating schedules.  The Veteran's right knee limitation of extension, sufficiently corresponded to the schedular criteria for the 40 percent and 30 percent evaluations for limitation of knee extension (Code 5261), which also incorporated various orthopedic factors that limit motion or function of the knee, which include pain and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As well, the Veteran's right knee limitation of flexion sufficiently corresponds to the schedular criteria for the 20 percent evaluation for knee flexion (Code 5260), which also incorporates the reported and objectively confirmed manifestations of pain and swelling.  The Veteran has been rated through the appeal period for his severe instability with the maximum rating allowed under DC 5257, which fully recognizes that actual disability of severe instability.  

Further, the Board has determined that the Veteran is already in receipt of the 60 percent disability rating that is the maximum allowed by the amputation rule of 38 C.F.R. § 4.68 for the entire rating period on appeal form January 16, 2009.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right knee disabilities, and no referral for an extraschedular rating is required. 

Finally, the Veteran has indicated that he is fully employed (see April 2010 VA examination) and had been so the 11 months prior to the last VA examination of 

record.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

ORDER

A increased rating in excess of 30 percent for right knee instability, for the entire rating period on appeal, is denied. 

An increased rating for right knee limitation of extension, in excess of 40 percent for the rating period through to March 8, 2010, and in excess of 30 percent for the rating period from March 8, 2010, is denied. 

An increased rating in excess of 20 percent for right knee limitation of flexion, for the entire period on appeal, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


